606 So. 2d 501 (1992)
Andre Z. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2757.
District Court of Appeal of Florida, Fifth District.
October 23, 1992.
James B. Gibson, Public Defender, and M.A. Lucas, Asst. Public Defender, Daytona Beach, for appellant.
No Appearance for appellee.
PER CURIAM.
The state attorney's fee in the sum of $300.00, imposed as costs of prosecution, is hereby stricken. See Smith v. State, 606 So. 2d 427 (Fla. 1st DCA 1992). The judgment and sentence of the trial court is, in all other respects, affirmed.
GOSHORN, C.J., and COBB and HARRIS, JJ., concur.